Title: To Alexander Hamilton from Joseph Whipple, 15 June 1791
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth New Hamp. June 15. 1791
Sir
I have recd. the assistant Secretarys letter of the 12th. Ulto. inclosing a form of a Return of Outward Tonnage which I now return inclosed, filled up, except the Fishing Tonnage which is left blank being in doubt whether it might not have been intended to include the Smaller Vessels. This blank may be filled up by your direction from the Mem. that Accompaneys the Return in which a discrimination is made between them. The Additional Memo. respecting the Coasting Vessels may also be of use.
I have taken it for granted that the Tonnage on the Coasting and Fishing Vessels should be taken once only in the year and that the Tons of every Vessel performing a foreign Voyage should be taken at each clearance, some of which were cleared twice & others three times within the year.
If this was not the intention I have proceeded on wrong principles, & it will be necessary to make a new return, of which I request that you will be pleased to advise me.

I would observe that the Vessels cleared for the “West Indies generally” go to the Dutch Danish & French West Indies, but chiefly to the French. I have the honor to be &c
Hon. Alex. Hamilton Esqr.
